Citation Nr: 1223803	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  11-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by high cholesterol.

2.  Entitlement to service connection for right eye blindness.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a variously diagnosed gastrointestinal disability (to include colon and ulcer disorders).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1956 to January 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  Following the hearing, and at the Veteran's request, the case was held in abeyance 60 days for submission of additional evidence; none was submitted.  The matters of service connection for ulcer disease and colon disease were characterized by the RO as separate issues.  In light of the Veteran's contentions these matters have been recharacterized as one claim of service connection for variously diagnosed gastrointestinal disability.  

The issue of service connection for a variously diagnosed gastrointestinal disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On March 15, 2012, prior to the promulgation of a decision in the matter, the Board received sworn notification from the Veteran that he intended to withdraw his appeal seeking service connection for a disability manifested by high cholesterol; no question of fact or law in the matter remains before the Board. 
2.  The Veteran's right eye refractive error is not a compensable disability; no other right eye disability was manifested in service; any such disability is not shown to be related to his service.  

3.  The Veteran's diagnosed prostate disorder, benign prostatic hypertrophy (BPH), was not manifested in, and is not shown to be related to, his service.  


CONCLUSIONS OF LAW

1.  Regarding the claim of service connection for a disability manifested by high cholesterol, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  Service connection for a right eye disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2011). 

3.  Service connection for a prostate disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal in the matter of service connection for a disability manifested by high cholesterol, further discussion of the impact of the VCAA on this matter is not necessary. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are unavailable.  In February 2009, the National Personnel Records Center (NPRC) in St. Louis certified that any of his records existing there in July 2003 may have been destroyed by fire.  The RO sent the Veteran National Archives (NA) Forms 13075 and 13055 to complete in March and April 2009.  H submitted Forms 13055 in May and June 2009, but that records storage facility indicated in May 2009 that all medical records it had pertaining to the Veteran were sent to the NPRC.  Given the NPRC's February 2009 certification, the Board finds that development for STRs has been exhaustive and that no further attempt to obtain STRs is necessary.  

Reasonable attempts have been made to obtain all available postservice treatment records.  In March 2009 VA sought to secure additional private medical records the Veteran had identified; in April 2009 the private provider responded that the Veteran was not seen as he had reported.  The Veteran was advised of this by the RO in July 2009, and was asked to provide clarification.  He indicated in March 2012 hearing testimony that additional private medical records are unavailable because they were shredded.  VA medical records from 1999 to present have been secured.  

The RO has not arranged for a VA examination/opinion in these matters.  The Board has considered whether an examination/opinion is necessary.  Absent any competent (medical) evidence even suggesting that a claimed disability may be related to his service, an examination to secure a medical nexus opinion is not necessary, as even the low threshold standard for determining when an examination is necessary outlined by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  The record does not show a disease or injury in service to which the current diagnoses could be related. The Veteran's reports of such are unsupported by any objective data, are self serving, and are therefore considered not credible.  As was noted above, refractive error, of itself , is not a compensable disability.  The Veteran was advised at his March 2012 hearing that competent evidence suggesting the current disabilities might be related to his service was needed to trigger VA's duty to assist by ordering or by arranging for an examination/securing a medical opinion.  He was granted an abeyance period for submission of additional evidence; none was received.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability Manifested by High Cholesterol

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104  38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time [or on the record at a hearing] before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In March 2012 sworn hearing testimony, the Veteran indicated that he was withdrawing his appeal of the denial of service connection for disability manifested by high cholesterol.  Hence, there is no allegation of error or fact or law remaining for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed. 

Right Eye Blindness and Prostate Disorder

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Refractive error of the eye, of itself, is not a comnpensable disability.  38 C.F.R. § 3.303(c).

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

As was noted above, the Veteran's service personnel and medical records are unavailable, and were apparently destroyed in a 1973 fire at the NPRC.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 


In his January 2009 claim on VA Form 21-526 the Veteran indicated that his right eye blindness began in July 1977, and that his prostate disorder began in October 2003.  

On October 1999 VA evaluation, the Veteran reported urinary frequency and nocturia; his prostate was enlarged.  A February 2001 VA medical record notes that the Veteran had a history of acute urinary retention 5 years prior, requiring private surgical intervention.  The assessment after VA rectal examination was probable bladder neck obstructive benign prostatic hypertrophy (BPH).  

On June 2005 VA evaluation, the Veteran denied sustaining an eye injury, but reported prior eye surgery and aphakia (absence of lens).  Refractive error and aphakia were assessed.  

On April 2007 VA evaluation, aphakia, refractive error, and central corneal edema were assessed.  The Veteran reported having aphakia following (surgical) treatment by a Dr. Stokes in the 1970's.  On May 2007 VA evaluation, he indicated that he had had a right eye cataract extraction in the 1970's and was left aphakic.  Aphakia, megalocornea, and central corneal dystrophy of the right eye were assessed.  On February 2008 VA evaluation, central cloudy dystrophy of Francois was assessed.  Another VA evaluation report dated in February 2008 notes aphakia following private surgery, megalocornea, and a very large right pupil.  

On April 2008 private evaluation, the Veteran reported having cloudy visual acuity for several years.  The diagnoses included aphakia and corneal haze.  

On June 2009 VA evaluation, BPH was assessed.

On June 2010 VA evaluation, anisometropia and central clouding of Francois of the right eye were assessed.  In July 2010, likely refractive amblyopia was assessed.  

At the March 2012 videoconference hearing, the Veteran testified that his right eye was dim on service entrance examination and that he really started having problems at Ft. Carson, where his right eyesight had diminished due to dryness of the air and exposure to sand (and that eye vision became much worse in Chicago due to exposure to snow).  He developed cataracts after service, and had complete right eye blindness now.  His right eye had been worse ever since service.  He also testified that in about 1958 he was catheterized, for frequent and painful urination.  

Right eye

Refractive error, of itself, is considered a developmental defect and not a compensable disability (in the absence of superimposed pathology).  See 38 C.F.R. § 3.303(c).  The Veteran does not allege that right eye cataracts were manifested in service; he has acknowledged they developed after service.  See March 2012 hearing testimony.  There is no objective evidence that any right eye pathology was superimposed on the Veteran's refractive error during service.  Consequently, service connection for the refractive error is not warranted.  Regarding other eye pathology, the Veteran is aphakic in the right eye following [cataract extraction] private surgery in the 1970's.  He has denied having an eye injury in service, and was noted acknowledges that his cataracts developed after service (and indicated in his claim for service connection that his right eye blindness began in 1977, some 18 years after service).  Consequently, service connection for a right eye disability on the basis that an acquired (compensable) eye disability became manifest in service (and persisted) is not warranted.

What remains to be addressed is whether in the absence of manifestations in service or continuity since, the Veteran's acquired right eye pathology may somehow otherwise be related to his service.  This is a medical question beyond the scope of lay observation/knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In correspondence the Veteran has related his right eye disability to exposure to extreme weather in service.  However, such bare allegations have no probative value.  He is a layperson and his unsupported opinions relating his acquired eye pathology to environmental factors in service are not competent evidence; he does not cite to any medical literature or offer any medical statement to support his theory of causation.  

As there is no medical evidence that shows (or suggests) that the Veteran's current acquired (compensable) right eye pathology might be related to his service, the preponderance of the evidence is against this claim.  

Prostate Disorder/BPH

It is not in dispute that the Veteran has BPH.  In his claim for service connection he states such disability began in 2003, many years after service.  [Medical records show such disability has been manifest since at least 1999, and likely since 1996, as in 2001 he reported a 5-year history of urinary retention requiring surgical intervention.]  He has not identified any providers of treatment for prostate problems during the intervening period from service to 1999 (a 40-year time interval).  Regardless, it is not alleged that BPH was noted in service and has been manifest since.  Consequently, service connection for BPH on the basis that it became manifest in service and has persisted since is not warranted.  

What remains for consideration is whether or not the Veteran's diagnosed prostate disorder, BPH, may somehow otherwise be related to his service.  At the videoconference hearing, he testified that in 1958 (during service), he had to be catheterized due to problems with urinary frequency and painful urination, and suggested that such was an etiological factor for his BPH..  Such history was not previously noted, and appears inconstant with his earlier accounts (suggesting that his urinary problems began in the 1990's).  Nevertheless, even conceding [for purposes of this decision only] that the account of being catheterized in service due to urinary frequency/painful urination is credible, to prevail under this alleged theory of entitlement, the Veteran would have to show that there is a nexus between BPH and the remote event he alleges occurred in service.  That is a medical question.  See Jandreau, supra.  The Veteran has not presented any competent (medical) evidence that supports the possibility of such an etiological relationship between the two.  He has not submitted any supporting medical opinion, or cited to any supporting medical literature.  Because he is a layperson, his opinion in the matter is not probative evidence.  

In the absence of any competent evidence of a nexus between the Veteran's BPH and his service, the Board finds the preponderance of the evidence is against the claim of service connection for a prostate disorder/BPH, and the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for high cholesterol is dismissed.

Service connection for a right eye disability is denied. 

Service connection for a prostate disorder is denied. 


REMAND

In his January 2009 claim seeking service connection, the Veteran alleged that a gastrointestinal problem began in 1956 (i.e., during service0.  Gastroesophageal reflux disease (GERD) was assessed on May 2008 VA evaluation.  

At the March 2012 videoconference hearing, the Veteran expressed a belief, in essence, that all of his digestive problems (to include alleged ulcer and colon disorders) began in service and have persisted (or are secondary to problems that were first noted in service).  He testified that during service he was scoped because he was having problems with his stomach, starting in 1957.  He stated that he was then told that his stomach was red and inflamed, and was given some medication.  He indicated that his stomach has always hurt since then (and that he has been self- medicating himself).  He stated that a VA health care provider had told him that he had colonitis; and that polyps were found and removed on colonoscopy.  He has not been afforded a VA examination in this matter.  Given his allegations and VA's heightened duty to assist because of the loss of records in the government's possession, an examination to clarify the disability picture in this matter is necessary.  

Furthermore, any outstanding records of treatment he has received for gastrointestinal complaints since service may be pertinent evidence in this matter, and should be sought.  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested).  

1.  The RO should ask the Veteran to identify all providers (VA and private) any  evaluation and/or treatment he received for gastrointestinal (including colon and ulcer) problems since service, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such private evaluations or treatment.  The RO must secure for the record complete clinical records of all such treatment and evaluations from the sources identified by the Veteran, including VA.

2.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate physician to determine the nature and etiology of the Veteran's claimed gastrointestinal disabilities.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner should also elicit a history of the claimed disability from the Veteran.  Any indicated studies should be performed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) :Please identify (by medical diagnosis) each digestive disease found (to include specifically the presence or absence of ulcer and colon disorders).  Please cite to the factual data that support each diagnosis (or exclude diagnoses of ulcer and/or colon disorders). 

(b) As to each diagnosed digestive system disability entity, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, either as directly related to alleged manifestations therein or as secondary to diseases underlying those manifestations.  In explaining the rationale for these opinions, the examiner should cite to any factual data that support the conclusions reached/or weigh against the Veteran's credibility.  The examiner should comment on the plausibility of the Veteran's accounts in light of both the record that is assembled and that VA has a heightened duty in this case to consider carefully the benefit of the doubt rule. 

The examiner must explain the rationale for all opinions provided.  

3.  The RO should then re-adjudicate this claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


